Citation Nr: 0610493	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-09 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.H.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  He died in May 2002, and the appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
regional office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In testimony provided by video conference hearing with the 
undersigned in March 2006, the appellant and her daughter 
identified private physicians and VA medical centers that 
provided medical treatment to the  veteran.  In reviewing the 
record, it does not appear that complete treatment records 
from the identified medical providers have been requested.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  After securing any necessary releases 
from the appellant, the RO should obtain 
the veteran's medical records from the 
following:  

VAMCs in Bay Pines, Florida, and Ft. 
Myers, Florida;

Bon Secour Hospital, Venice, Florida;

Donald P. Blem, M.D., in Sarasota, 
Florida;

Frank J. Wierichs, M.D., in Venice, 
Florida;

Ronald J. Heromin, M.D., in Arcadia, 
Florida.

If records cannot be obtained from any of 
these sources, and there is no affirmative 
evidence that they do not exist, inform 
the appellant of the records that could 
not be obtained, including what efforts 
were made to obtain them.

2.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






